          Case 1:21-cr-00154-KBJ Document 16 Filed 04/09/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


        vs.                                           Criminal Number            1:21-cr-00154



 Wilmar Montano-Alvarado
            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:                (Please check one)


 9       CJA                9      RETAINED             9       FEDERAL PUBLIC DEFENDER


                                                /S/ Alex Omar Rosa-Ambert
                                                                      (Signature)



                                            PLEASE PRINT THE FOLLOWING INFORMATION:


                                          Alex Omar Rosa Ambert /Southern District of Texas No. 3644073
                                                             (Attorney & Bar ID Number)

                                          Federal Public Defenders for the Southern District of Texas
                                                                     (Firm Name)

                                                             440 Louisiana St., Suite 1350
                                                                   (Street Address)

                                          Houston                     Texas              77002
                                            (City)                    (State)             (Zip)

                                                               713-718-4600
                                                                 (Telephone Number)
